UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 23, 2013 STEEL EXCEL INC. (Exact name of registrant as specified in its charter) Delaware 0-15071 94-2748530 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1133 Westchester Avenue, Suite N222, White Plains, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 461-1300 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01. Completion of Acquisition or Disposition of Assets. On August 23, 2013, Steel Excel Inc. (the “Company) acquired 1,316,866 shares (the “Acquired Shares”) of the common stock, par value $0.01 per share, of iGo, Inc. (“iGo”), at a price per share of $3.95, in a cash tender offer made pursuant to the Stock Purchase and Sale Agreement, dated July 11, 2013, between the Company and iGo (the “Purchase Agreement”) and on the terms and subject to the conditions provided for in the Offer to Purchase, dated July 25, 2013 ( the “Offer to Purchase”) and the related Letter of Transmittal (the “Letter of Transmittal” and, together with the Offer to Purchase, the “Offer”). Pursuant to the terms of the Purchase Agreement, the Acquired Shares represent 44.0% of the outstanding shares of iGo’s common stock outstanding as of July 11, 2013, on a fully diluted basis, and approximately 44.7% of iGo’s issued and outstanding shares of common stock as of August 2, 2013, as reported in iGo's Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013, filed with the Securities and Exchange Commission (“SEC”) on August 12, 2013. The Company acquired the Acquired Shares on a pro rata basis from all stockholders of iGo who had validly tendered and not properly withdrawn shares of iGo’s common stock in the Offer as of its expiration at 5:00 p.m. (New York City time), on Thursday, August 22, 2013. The Company accepted the Acquired Shares for payment on August 23, 2013 in accordance with the terms of the Offer at a price per share of $3.95, or $5,201,620.70 in the aggregate, paid from the Company’s general working capital. In accordance with the Purchase Agreement, effective as of August 23, 2013, two designees of the Company, Jack L. Howard and Terry R. Gibson, assumed the role of directors of iGo, replacing Michael D. Heil and Frederic Welts, whose resignations from the Board of Directors of iGo became effective immediately after the consummation of the Offer. The foregoing description of certain provisions of the Purchase Agreement does not purport to be complete and is qualified in its entirety by reference to the Purchase Agreement, a copy of which was filed as Exhibit 2 to the Schedule 13D filed by the Company on July 22, 2013 and which is incorporated herein by reference. The foregoing description of the Offer does not purport to be complete and is subject to and qualified in its entirety by reference to the Offer to Purchase, dated July 25, 2013, a copy of which was filed as Exhibit (a)(1)(A) to the Schedule TO-T filed by Steel Excel Inc. with the SEC on July 25, 2013 and which is incorporated herein by reference. Item 8.01.
